Citation Nr: 1108551	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a groin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 31, 2005.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied entitlement to service connection for liver disease and a groin strain.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Newark, New Jersey.

In March 2009, the Board remanded these matters for further development.

The issue of entitlement to service connection for a right hip disability, other than a right hip strain with tendonitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In a June 2007 rating decision, the RO granted a total rating for compensation based on individual unemployability, effective February 21, 2006.  In July 2007, the Veteran expressed disagreement with the effective date assigned in the June 2007 rating decision.  In a July 2007 Decision Review Officer decision, an effective date of September 1, 2005 was assigned for the grant of a TDIU.  This represented a grant of the earliest possible effective date under applicable laws and regulations.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010) (providing no effective dates for compensation earlier than the day after discharge from service).


FINDINGS OF FACT

1.  The Veteran had a liver disability in service and there is post-service continuity of symptomatology demonstrating a nexus between a current liver disability and the in-service disability.

2.  The Veteran had a groin injury in service and there is post-service continuity of symptomatology demonstrating a nexus between a current groin disability and the in-service injury.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for a groin disability, namely a groin strain, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for liver and groin disabilities, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A May 2009 VA examination report reveals that the Veteran has been diagnosed as having a fatty liver.  Thus, a current liver disability has been demonstrated.

There is also evidence of an in-service liver disability and of a continuity of symptomatology linking that disability to the current liver disability.  The Veteran's service treatment records indicate that in December 1992, tests revealed that his blood contained the hepatitis B core antibody. There was no active hepatitis B infection and liver function tests were normal.  A pre-discharge VA examination report dated in May 2005 and a June 2005 service treatment record reveal that he was diagnosed as having a chronic fatty liver.

A May 2009 VA examination report reveals that the Veteran reported that he experienced right upper quadrant pain in service and that he continued to experience abdominal pain and bloating ever since.  Examination of the abdomen revealed mild tenderness in the right upper quadrant and spider angiomas.  A diagnosis of fatty liver was provided.

As for the claim for service connection for a groin disability, the Veteran's service treatment records indicate that in January 1998 he was treated for left groin pain after he slipped on a kitchen floor.  He was diagnosed as having a left groin pull.  In December 2000 he fell from a ladder and pulled muscles in his right thigh, resulting in right groin pain.  He was subsequently treated on numerous occasions in service for pain, pressure, and muscle spasms and tightness in the right groin, bilateral adductor muscle pain in the pelvis, and left testicular pain which radiated to the left groin.  Diagnoses of testicular pain, a chronic groin pull, a chronic left groin strain, and a chronic right adductor strain were provided.

The May 2005 VA examination report indicates that the Veteran reported that his groin muscle was easily pulled and that he had to be cautious about slipping.

There is also evidence of a continuity of symptomatology linking the in-service groin injury to a current groin disability.  A November 2006 VA primary care treatment note, a May 2009 VA examination report, and an August 2010 statement submitted by the Veteran reveal that he continued to report groin pain and tenderness.

The Veteran is competent to report the symptoms of his liver disability as well as symptoms consistent with his previously diagnosed chronic groin strain, such as abdominal and groin pain.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record and there is nothing to contradict them.  The contemporaneous record supports the Veteran's reports of ongoing liver and groin symptoms after the in-service liver and chronic groin conditions.  Therefore, the Board finds that his reports are also credible.  

In light of the foregoing, and the Federal Circuit's decision in Davidson, the Board finds that the weight of the evidence reflects that the Veteran experienced a liver disability and groin injury in service, he has been diagnosed as having a current liver disability and continues to experience groin symptoms consistent with his in-service chronic groin strain, and there has been a continuity of symptomatology since service.  Thus, the criteria for service connection for the currently diagnosed liver disability and a current groin disability (i.e. groin strain) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a liver disability is granted.

Entitlement to service connection for a groin disability, namely groin strain, is granted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


